          Case 1:18-cv-05943-JMF Document 254 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CHLOE COSCARELLI et al.,                                               :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     18-CV-5943 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
ESQUARED HOSPITALITY LLC et al,                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties are ordered to appear for a conference before the Court on January 21, 2021,
at 4:00 p.m. The conference will be held remotely by telephone in accordance with Rule 2(A) of
the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.)

        Counsel should be prepared to address: (1) whether the Court could rule on the motions
with respect to the portion of the arbitration award reinstating Plaintiff Chloe Coscarelli’s
ownership interest in CCSW LLC without infringing on the Bankruptcy Court’s exclusive
jurisdiction; and (2) if not, whether the Court could rule on the motions with respect to the
portion of the arbitration award addressing attorney’s fees (that is, whether that portion of the
award presumes confirmation of the portion of the award addressing ownership).

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

        SO ORDERED.

Dated: January 19, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
